In a negligence action to recover damages for injury to person and property, arising out of an automobile collision, defendant appeals from an order of the Supreme Court, Nassau County, dated October 23, 1961, which granted plaintiff’s motion to open his default and to vacate the order and judgment entered on defendant’s prior motion to dismiss the complaint for lack of prosecution. Order affirmed, with $10 costs and disbursements. No opinion. Beldock, P. J., Ughetta, Christ, Brennan and Hopkins, JJ., concur.